Citation Nr: 0806054	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-38 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel







INTRODUCTION

The appellant served on active duty from September 1980 to 
February 1981.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that a travel Board hearing was conducted 
in December 2006.  However, VA has been unable to locate a 
hearing transcript or audiotape recording of the hearing.  As 
such, there is no official record of the hearing.  
See38 C.F.R. § 20.714.  In the event that a hearing has not 
been transcribed in whole or in part due to equipment failure 
or other cause, the appellant or representative may move for 
a new hearing in writing, specifying why prejudice would 
result from the failure to provide a new hearing.  See 38 
C.F.R. § 20.717.  By letter dated December 6, 2007, the Board 
informed the appellant of his opportunity to have another 
hearing. In correspondence received at the Board in February 
2008, he indicated that he wished to appear at another 
hearing before a Veterans Law Judge at the RO in connection 
with this appeal.  That motion has now been granted. 38 
C.F.R. § 20.700 (a hearing on appeal will be granted if an 
appellant expresses a desire to appear in person).  Since the 
RO schedules travel board hearings, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing before a Veterans Law Judge at the 
Regional Office.  The appellant and his 
representative should be notified of the 
date and the time of the hearing pursuant 
to 38 C.F.R. § 20.704(b). After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



